DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 17-18 and 20-21 are examined herein.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2021 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kunst (2004/0131744).
	
Independent claim 17
Kunst teaches a method of making an enzymatically hydrolyzed pea protein (ab., 0001, 0009). 

Structure
With regard to the prior art, the claimed property of "viscosity " imparts that the claimed composition is in a wet flowable form.  
Kunst teaches that the pea protein hydrolysate (isolate) is made by a process of hydrolysis, wherein the obtained product is a fluid (Ex. 2), which provides the product is in a wet flowable form.

Free amino acids content
Kunst provides a specific example of a pea protein hydrolysate (isolate) with a free amino acid level or FFA content of 0.70% (Example 2: [0051]-[0054]; Example 4: [0059]-[0061]), which encompasses the claimed range of 0.5 and 2% of free amino acids.

Degree of hydrolysis of the protein
 Kunst teaches using the hydrolyzed pea protein isolate as a whipping agent with good whipping and foam properties ([0001]; [0009]; and Example 2).



Kunst provides that hydrolysates obtained from the enzymatic hydrolysis of protein have the best foaming properties when they are hydrolyzed to a degree of hydrolysis of 3-6% [0002], which encompasses the claim of from 5 to 10 %. 
Although Kunst does not discuss the degree of hydrolysis of the hydrolyzed pea protein isolate obtained in Example 2 and subsequently used in the food product of Example 4, as applied above, it would be reasonable to expect that for good foaming properties to be achieved, as discussed above and in Example 2, that a degree of hydrolysis of 3 to 6% is applied, as discussed above and taught in para. 0002.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making hydrolyzed pea protein isolate, as Kunst, to include a degree of hydrolysis of 5 to 10%, as claimed, because 
Kunst provides that hydrolyzed pea protein isolates with encompassing degrees of hydrolysis have the benefit of excellent foaming properties, which provides a reason as to why this range would be used; and
further Kunst provides encompassing degrees of hydrolysis to those claimed, which overlap and lie inside the claimed ranges, which presents that a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)




Properties
Kunst teaches the pea protein hydrolysate (isolate) is produced by hydrolyzing pea protein isolate followed by concentrating via evaporation and then spray drying (Example 2: [0051]-[0054]; Example 4: [0059]-[0061]), which shows the method of producing the pea protein isolate includes similar methods as disclosed: similar hydrolysis, similar concentration, and similar drying methods.

On viscosity: It is reasonable to expected that a similar product made by similar methods has similar properties, including a viscosity at 20°C: 
from 11 to 18 X10-3 Pa.s. at a shear rate of 10 s-1, 
from 9 to 16x10-3 Pa.s. at a shear rate of 40 s-1, and 
from 8 to 16x 10-3 Pa.s. at a shear rate of 600 s-1;

On Solubility: It is reasonable to expected that a similar product made by similar methods has similar properties, including a solubility: 
from 30 to 40% in pH zones from 4 to 5; and 
from 40 to 70% in pH zones from 6 to 8.

On total protein content expressed by nitrogen content of dry matter: 
Protein expressed by nitrogen content of a dry composition relies on a method that determines a total nitrogen content of a dehydrated sample that is then multiplied by a conversion factor.  The method that determines the nitrogen content, requires the 
This means that that  the protein content is determined after the food product is made, wherein the food product is subjected to destructive method. Therefore the claimed protein content is a bi-product of a method of using the claimed food composition, not of the composition claimed.
Further the claimed composition has a viscosity, therefore must be wet and flowable, like liquids, gels or foams; therefore the product claims is clearly not dry matter and the claimed protein content cannot be toward the product claimed, nor a property thereof, since it is toward a product made by a method of using the claimed composition.
Therefore, it is reasonable to expected that a similar product made by similar methods has similar properties, including a total protein content expressed as N.6.25 of more than at least 80% by weight of dry product.
Further, Kunst teaches a nitrogen value for converting to protein is 6.3 (Nconf) for the pea protein isolate (Table 2), which is for 100 wt5 of the product, therefore encompasses at least 80 wt% of the dry product.
The teaching of a protein nitrogen value of 6.3 is close to the claimed value of 6.25, therefore although the claimed ranges or amounts do not overlap with the prior art they are close, and therefore the teaching provides a prima facie case of obviousness because in this case, the specifics show that Kunst only presents the digit of zero as the hundredth place holder for all N values reported, which provides one of skill with a reasonable expectation that these values have been rounded. 

Since it is reasonable to expect the N values of Kunst are rounded, since they all have a hundredth value of zero, a teaching of 6.3 for the N value would reasonably represent the claimed value of 6.25, and therefore such a claim would have been obvious. 

Dependent claims
As for claims 18 and 20, Kunst teach the hydrolyzed pea protein isolate which has a free amino acid level of 0.70% as discussed above, therefore, it would it would be reasonable to expect that similar compositions function similarly, including: 
a digestibility expressed according to the Coefficient of Digestive Use (CDU) of from 93.5% to 95%, as in claim 18; and 
according to the SYMPHID test, as a protein of "rapid viscosity", reflecting rapid duodenal assimilation of the constituent amino acids of said isolate, as in claim 20.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kunst (2004/0131744) as applied to claims 17-18 and 20 above, in view of Neal. 
Neal:  WO 2013/043873 A1; cited on 05/16/2019 IDS of parent application 16/070,311.
Although Kunst teaches concentrating the hydrolyzed pea protein isolate for nutritional formulations via evaporation and then spray drying, which implies atomization, the reference does not discuss a prior step of pasteurizing the pea protein isolate at high temperature for a short time, as claimed. 

It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making hydrolyzed pea protein isolate, as Kunst, to include the pea protein isolate has been pasteurized at high temperature for a short time before being dried by atomization, as claimed, because Neal illustrates that the art finds suitable for similar intended uses, including methods of making hydrolyzed pea protein isolate (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 



Claims 17-18 and 20-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 16/079,891 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the claims of the copending application are both directed to a pea protein isolate, wherein the pea protein isolate contains between 0.5 and 2% of free amino acids, the same viscosities at 20°C, and the same solubility. 
The dependent instant claims and the dependent copending claims are also directed to the same digestibility, degree of hydrolysis, rapid viscosity and pasteurization conditions. Even though the instant claims are directed to a pea protein isolate and the copending claims are directed to a nutritional formulation, the pea protein isolate of the instant claims is used to make the nutritional formulation as claimed in copending application 16/079,891.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Claims 17-18 and 20-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 16/070,311(reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the claims of the copending application are both directed to a pea protein isolate, wherein the pea protein isolate contains between 0.5 and 2% of free amino acids, the same viscosities at 20°C, and the same solubility. 
The dependent instant claims and the dependent copending claims are also directed to the same digestibility, degree of hydrolysis, rapid viscosity and pasteurization conditions. Even though the instant claims are directed to a pea protein isolate and the copending claims are directed to a nutritional formulation, the pea protein isolate of the instant claims is used to make the nutritional formulation as claimed in copending application 16/070,311.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
It is asserted, that Applicant would like to further clarify the nature of the pea protein isolate of the claimed invention. 
This pea protein isolate can be obtained starting from a pea protein composition which undergoes an enzymatic or non-enzymatic hydrolysis. An example of such enzymatic hydrolysis process is detailed the application as filed on page 23, line 1-page 
It's the same case for polymers which cannot be precisely defined structurally. This is why applicant herein defines the isolate by physical characteristics, namely its viscosity and solubility, in addition to its content of free amino acids, degree of hydrolysis, and protein content. 
Regarding the free amino acids content, applicant wishes to clarify that the isolate does not consist in a mixture of 0.5 to 2% of free amino acids, and of 98 to 99.5% of other components that would not be defined. 
Indeed, the free amino acids content corresponds to the percentage of amino acids being in a free state relative to the mass of the product per se. Thus, a percentage of 0.5 to 2% of free amino acids means that 0.5 to 2 % of the amino acids constituting the isolate are in the form of free amino acids, whereas 98 to 99.5% of them are not free, but are bound together in the form of peptides or polypeptides or other components that are extracted during extraction and that are naturally present in the complex product. Additionally, the claimed invention is now limited in protein content, which is of above 80% by weight of dry product. 
In response, pea protein isolates are commonly known to have protein contents, carbohydrate contents, fiber contents, fat contents, vitamin and/or mineral contents, 

It is asserted, that s previously discussed in applicant's response to the September 21, 2020 Office Action, Kunst et al. relates to a method for aerating carbohydrate containing food products by using an enzymatically hydrolysed protein as whipping agent (Abstract). According to Kunst et al., pea protein can be used ([11]) and introduced in products such as "sugar confectionery products, sorbets, ice creams, milk shakes, ..." ([15]). Even though no information is disclosed in Kunst et al. regarding the viscosity and solubility of the pea protein isolate, the Examiner considers that the pea protein disclosed in Kunst et al. is produced according to similar methods of the claimed invention, and then has the same viscosity and solubility properties as claimed. The Applicant respectfully disagrees. 
Amended claim 1 recites a protein content and a degree of hydrolysis of the isolate. The isolate from Example 2 of Kunst et al. is neither described with a degree of hydrolysis (DH) of from 5 to 10%, nor a total protein content of more than at least 80% by weight of dry product. 
In response, the application of Kunst is proper as it provides a reason as to why one in the art would use the degree of hydrolysis claimed.

It is asserted, Applicant previously experimentally demonstrated with an affidavit declaration that the isolates from Kunst and from the present invention have different values of solubility1. Therefore, pea protein isolates from Kunst et al. and from the 
As previously discussed in response to the September 21, 2020 Office Action, the purpose of the presently claimed invention is to prepare a novel pea protein isolate having both high solubility and low viscosity. 
In response, the consideration of affidavit included that the data provided was not proper/persuasive, which stands.

It is asserted, that the optimal combination of free amino acids content, viscosity and solubility in the pea protein isolate of the claimed invention allows a high protein enrichment without a negative impact on the preparation process or texture of the preparations or finished products in which the pea protein isolate is incorporated. 
The pea protein isolate of the invention makes it possible: - to improve the solubility relative to pea protein, - to reduce the viscosity in water relative to pea protein. 
The pea protein isolate developed has both high solubility and low viscosity, which constitutes a novel combination of properties suitable for applications in nutritional formulations. 
Kunst et al. disclose a pea protein isolate which is structurally different from the one of the claimed invention (as previously demonstrated). There is no suggestion or motivation in Kunst et 1 Please note that, Applicant is willing to provide comparative experiments between the isolate of the invention and the one from Kunst in order to demonstrate additional unexpected results. 
 

al. to modify the disclosed pea protein isolate in order to reach the isolate of the invention with suitable functional properties. 
Again, respectfully, the Federal Circuit has repeatedly held that both the suggestion and the reasonable expectation of success must be found in the prior art and must not be based on the Applicant's disclosure. See In re Dow Chem. Co., 837 F.2d 469, 473, 5 U.S.P.Q. 2d 1529, 1531 (Fed. Cir. 1988). But the rejection in the Office Action violates this principles and, instead, rely upon hindsight gained from the disclosure found in the instant specification. No combination of any of the disclosures cited by the Patent Office would lead a skilled artisan to the instantly claimed invention with any reasonable expectation of success. 
Therefore, the subject-matter of claim 17, as well as of dependant claims 18, 20 and 21, are not obvious over Kunst et al. 
	In response, as previously noted (OA of 6/30/2021):
Applicant does not claim any components of the pea protein other than free amino acids and Kunst provides a pea protein isolate having encompassing amounts of amino acid. 
No evidence is provided that the isolate tested is the same as Kunst.
Kunst teaches the use of hydrolysate pea protein isolate used, comprise:
an average peptide chain length in the range of 5 to 20 amino acids; and
a free amino acid level of at most 15 wt. % of the total protein derived material (ab., 0009).

Kunst teaches the pea protein isolate is also characterized as follows:

    PNG
    media_image1.png
    188
    498
    media_image1.png
    Greyscale
(0036).

The experiment above uses a pea protein isolate from assignees product line, with no mention of the specific type. No product information about the pea protein isolate is provided to show that the Nutraiys® of Roquette is the same as that use by Kunst.
Further, the Nutraiys® line of pea protein has distinct identifiers, for example: a F-range, S-ranges, BF-range, T-range; all having distinct properties, no such identifier is mentioned in the experiment above.  
The experiment lacks other information, such as: the process parameters of the centrifugation when used to remove residual Intact protein and insoluble components. Process parameters for obtaining the clarified fluid, including those for evaporating and spray drying. Also, it is noted that the pH during hydrolysis was not controlled in Kunst, however, there is not mention of this in the experiment above. 
See Kunst [0051]: 
An 8% dispersion of pea protein isolate (from Cosucra) was hydrolysed for 4 hours with 0.5% (E/S) of the commercially available enzyme preparation.  
Alcalase 2.4 L (from NOVO) at pH 8.0 and 50.degree.  C. 
The pH during hydrolysis was not controlled.  

After hydrolysis the enzyme was inactivated via a heat treatment of 1 minute at 90.degree.  C. 
Residual intact protein and insoluble components were removed via centrifugation.  
The obtained clarified fluid was concentrated via evaporation and was then spray dried. 

Therefore the experiment provided does not provide evidence that the pea protein isolates from Kunst and the claimed invention are structurally different because:
 there is insufficient evidence that the pea protein isolate tested is the same as that used by the prior art (Kunst); and
a description of all of the test conditions was not included, wherein nothing concerning the work relied upon was left to conjecture.

It is asserted, that Claim 21 was rejected as allegedly being unpatentable over Kunst et al. (US 2004/0131744 Al) in view of Neal et al. (WO 2013/043873 Al). 
Neal et al. relates to powdered nutritional formulations including a plant protein which may be high temperature short time pasteurized prior to being spray-dried (page 9, lines 16-17). No information or discussion is disclosed regarding the free amino acids content, viscosity or solubility of the plant protein. 
As discussed above, Kunst et al. discloses a pea protein isolate structurally different from the one of the invention. 

 	
It is asserted, that Neal et al. discloses only a HTST pasteurization of a plant protein, but there is no teaching or motivation in Neal et al. to modify the pea protein isolate from Kunst et al. in order to reach the suitable functional properties of the isolate of the invention, in particular in terms of solubility or viscosity. 
In response, it has been long held that it is reasonable to expect that similar compositions have similar properties and/or functionality, therefore this argument is not persuasive.

It is noted, that this Applicant’s response is not fully responsive to the prior Office action, as remarks toward the Double Patenting rejections are not presented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/           Primary Examiner, Art Unit 1793